             Case 18-12491-CSS   Doc 114-2   Filed 11/15/18   Page 1 of 13



                                     Exhibit A


                                  Proposed Order




EAST\162429560.3
                 Case 18-12491-CSS             Doc 114-2        Filed 11/15/18        Page 2 of 13



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

     ORDER AUTHORIZING DEBTORS’ RETENTION AND COMPENSATION
             OF CERTAIN PROFESSIONALS UTILIZED IN THE
                   ORDINARY COURSE OF BUSINESS

           Upon consideration of the motion (the “                   ”)2 for entry of an order (this “             ”),

the Court finds that: (i) it has jurisdiction over the matters raised in the Motion pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; (ii) that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the

best interests of the Debtors, their estates, and their creditors; (iv) proper and adequate notice of

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.


EAST\162429560.3
              Case 18-12491-CSS         Doc 114-2        Filed 11/15/18    Page 3 of 13



the Motion has been given and no other or further notice is required; and (v) upon the record

herein, and after due deliberation thereon, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                The Motion is GRANTED as set forth herein.

                The Debtors are authorized, but not required, to retain and compensate the OCPs

identified on the OCP List attached hereto as Exhibit 1 (as may be amended or supplemented by

the Debtors from time to time in accordance with this Order), in the ordinary course of business,

in      accordance     with     the     following       compensation      procedures     (collectively,

the “                             ”):

                  (a)     Each OCP on the list attached as Exhibit 1 to this Order (as may be
         amended or supplemented from time to time, the “               ”) shall file with the Court a
         declaration of disinterestedness (each as “                                                ”),
         substantially in the form attached as Exhibit 2 to this Order, within 28 days after the later
         of: (x) the date of entry of this Order, (y) the date on which such OCP commences
         services for the Debtors; or (z) the date on which such OCP is added to the OCP List.
         Each OCP shall serve the Declaration of Disinterestedness upon the following parties: (i)
         the Debtors, Promise Healthcare Group, LLC, 999 Yamato Road, 3rd Floor, Boca Raton,
         Florida 33431 (Attn: Andrew Hinkelman [andrew.hinkelman@fticonsulting.com]);
         (ii) proposed counsel to the Debtors: DLA Piper LLP (US), 1201 North Market Street,
         Suite 2100, Wilmington, Delaware 19801 (Attn: Stuart M. Brown
         [stuart.brown@dlapiper.com]             and       Kaitlin       MacKenzie            Edelman
         [kaitlin.edelman@dlapiper.com]) and Waller Lansden Dortch & Davis, LLP, 511 Union
         Street,      Suite     2700,     Nashville,     TN     37219     (Attn:      John      Tishler
         [john.tishler@wallerlaw.com] and Katie Stenberg (katie.stenberg@wallerlaw.com]); (iii)
         proposed counsel to the Committee; (iv) the Office of the United States Trustee, J. Caleb
         Boggs Federal Building, 844 King St., Lockbox 35, Wilmington, DE 19801 (Attn: Brya
         M. Keilson [brya.keilson@usdoj.gov]); (v) counsel for the DIP Agent, McGuireWoods
         LLP, 1251 6th Ave, 20th Floor, New York, NY 10020 (Attn: Brian Swett
         [bswett@mcguirewoods.com]) and Richards, Layton & Finger, PA, 920 N. King Street,
         Wilmington, Delaware 19801 (Attn: John Knight [knight@rlf.com]) (collectively, the
         “               ”); and (vi) those parties who have requested notice in these cases pursuant
         to Bankruptcy Rule 2002 (collectively with the Core Parties, the “                  ”).

                (b)      The Notice Parties shall have 14 days after the service of each OCP’s
         Declaration of Disinterestedness to object to the retention of such OCP (the “
                   ”). The objecting party shall serve any such objection upon the Notice Parties
         and the respective OCP on or before the Objection Deadline. If any such objection cannot
         be resolved within fourteen (14) days of its receipt, the matter shall be scheduled for


EAST\162429560.3                                    2
             Case 18-12491-CSS       Doc 114-2      Filed 11/15/18     Page 4 of 13



       hearing before the Court at the next regularly scheduled hearing date that is no less than
       fourteen (14) days from that date or on a date otherwise agreeable to the parties thereto.

              (c)     If no objection received from any of the Notice Parties by the Objection
       Deadline with respect to any particular OCP, then retention of the OCP shall be deemed
       approved by the Court without hearing or further order and the Debtors shall be
       authorized to retain and pay each such OCP (to the extent an objection was not filed).
       The Debtors shall be authorized to retain such OCP as of the date each such OCP
       commenced providing services to the Debtors and pay such OCP as set forth below.

               (d)    The Debtors reserve the right to modify the OCP List as necessary to add
       or remove OCPs, from time to time, in their sole discretion. In the event an OCP is added
       to the OCP List, the Debtors will file a notice with the Court listing the additional OCPs
       that the Debtors intent to employ (each, an “             ”) and to serve each OCP Notice
       on the Notice Parties. Additionally, each additional OCP listed in the OCP Notice shall
       serve a Declaration of Disinterestedness on the Notice Parties in accordance with this
       Order. The Notice Parties shall have fourteen (14) days following the date of service of
       an OCP Notice to notify the Debtors’ attorneys, in writing, of any objection to the
       proposed retention of any additional OCP, file any such objection with the Court, and
       serve any such objection upon each of the Notice Parties so as to be actually received
       within fourteen (14) days of service of such OCP Notice.

               (e)     The Debtors shall be authorized to pay, without formal application to the
       Court by any OCP, 100% of fees and disbursements to each of the OCPs retained
       pursuant to these procedures (including the filing of a Declaration of Disinterestedness)
       upon the OCP’s submission to the Debtors of an appropriate invoice setting forth in
       reasonable detail the nature of the services rendered and expenses incurred after the
       Petition Date, provided, however, that while these Chapter 11 Cases are pending, the fees
       of each OCP set forth in Exhibit 1 attached hereto, excluding costs and disbursements,
       may not exceed $50,000 per month on average over a rolling three (3) month period (the
       “           ”).

                (f)    To the extent an OCP seeks compensation in excess of the applicable OCP
       Cap (the “               ”), the OCP must file with the Court a Notice of Fees in Excess of
       the OCP Cap (the “                           ”) and an invoice setting forth, in reasonable
       detail, the nature of the services rendered and disbursements actually incurred. Interested
       parties shall then have fifteen (15) days to file an objection to the Notice of Excess Fees
       with the Court. If after fifteen (15) days no objection is filed, the Excess Fees shall be
       deemed approved, and the OCP may be paid 100% of its fees and 100% of its expenses
       without the need to file a fee application.

              (g)     Beginning on the effective date of this Order, and in three month
       increments thereafter in which these Chapter 11 Cases are pending (each, a “           ”),
       the Debtors shall serve on the Core Parties, no later than 30 days after the conclusion of
       such Quarter, a statement with respect to each OCP paid during the immediately
       preceding three (3) month period. Each OCP’s statement shall include the following
       information: (i) the name of the OCP; (ii) the aggregate amounts paid as compensation


EAST\162429560.3                                3
             Case 18-12491-CSS         Doc 114-2    Filed 11/15/18     Page 5 of 13



       for services rendered and reimbursement of expenses incurred by that OCP during the
       reported Quarter; (iii) all postpetition payments made to that OCP to date; and (iv) a
       general description of the services rendered by that OCP.

              (h)     Each OCP shall be required to file a final fee application seeking final
       allowance of fees and expenses in these Chapter 11 Cases.

                  To the extent that any agreement between the Debtors and an OCP provides for

the indemnification by the Debtors of such OCP in connection with the services that are the

subject of this Motion (each such agreement, an “                       ”), such indemnification

provisions are approved, subject to the following modifications, applicable during the pendency

of these cases:

              (a)     The OCP shall not be entitled to indemnification, contribution, or
       reimbursement for services provided under the OCP Agreement other than those
       described in such OCP agreement, unless such services and indemnification therefor are
       approved by the Bankruptcy Court.

               (b)      Notwithstanding anything to the contrary in the OCP Agreement, the
       Debtors shall have no obligation to indemnify the OCP, or provide contribution or
       reimbursement to the OCP, for any claim or expense related to such OCP Agreement that
       is either: (i) judicially determined (the determination have become final) to have arisen
       from the OCP’s gross negligence or willful misconduct; (ii) for a contractual dispute in
       which the Debtors allege the breach of the OCP’s contractual obligations under the OCP
       Agreement; or (iii) settled prior to a judicial determination as to the exclusions set forth
       in clauses (i) and (ii) above, but determined by the Court, after notice and a hearing to be
       a claim or expense for which the OCP should not receive indemnity, contribution or
       reimbursement under the terms of the OCP Agreement as modified by this Order.

               (c)     If, before the earlier of (i) the entry of an order confirming a chapter 11
       plan in these cases (that order having become a final order no longer subject to appeal),
       and (ii) the entry of an order closing these Chapter 11 Cases, the OCP believes that it is
       entitled to the payment of any amounts by the Debtors on account of the Debtors’
       indemnification, contribution and/or reimbursement obligations under the OCP
       Agreement (as modified by this Order), including without limitation the advancement of
       defense costs, the OCP must file an application therefor in this Court, and the Debtors
       may not pay any such amounts to the OCP before the entry of an order by this Court
       approving the payment. This subparagraph (c) is intended only to specify the period of
       time under which the Court shall have jurisdiction over any request for fees and expenses
       by the OCP for indemnification, contribution or reimbursement, and not a provision
       limiting the duration of the Debtors’ obligation to indemnify the OCP. All parties in
       interest in these Chapter 11 Cases shall retain the right to object to any demand by the
       OCP for indemnification, contribution or reimbursement.


EAST\162429560.3                                4
             Case 18-12491-CSS           Doc 114-2      Filed 11/15/18     Page 6 of 13



                  This Order shall not apply to any professional retained by the Debtors pursuant to

a separate order of the Court.

                  Notwithstanding anything herein to the contrary, nothing in this Order shall

prevent the U.S. Trustee from seeking a determination from the Court (i) requiring an OCP to

file a separate retention application under sections 327(a) or 327(e) of the Bankruptcy Code or

(b) altering the amount of the OCP Cap.

                  Notice of the Motion is good and sufficient and the requirements of the

Bankruptcy Rules are satisfied.

                  Notwithstanding the possible applicability of any automatic stay of the effect of

this Order, the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.

                  All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

                  The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion

                  The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.



Date:   ____________________, 2018
        Wilmington, Delaware
                                                __________________________________________
                                                THE HONORABLE CHRISTOPHER S. SONTCHI
                                                UNITED STATES BANKRUPTCY JUDGE




EAST\162429560.3                                   5
             Case 18-12491-CSS    Doc 114-2    Filed 11/15/18   Page 7 of 13



                                 Exhibit 1 to Exhibit A

                           Ordinary Course Professionals




EAST\162429560.3
                Case 18-12491-CSS             Doc 114-2       Filed 11/15/18        Page 8 of 13



                                       Ordinary Course Professionals1


Legal Professionals
   1. Cooley LLP – Dept. of Education Matters; $50,000 per month
   2. Wilson, Elser, Moskowitz, Edelman & Dicker – Labor Law; $5,000 monthly
   3. Littler, Mendelson, PC – Employment Litigation; $60,000 monthly
   4. Hinshaw & Culbertson, LLP – Labor Law (workers compensation) $5,000 monthly
   5. Cole, Scott & Kissane, PA – PL/GL Insurance Matters (excl. Louisiana); $4,500 monthly
   6. Judice & Adley, APLC – Louisiana PL/GL Insurance Matters; $3,500 monthly
   7. Miller Health Law Group – Corporate Litigation; budget is pending renewed action in
       various litigation matters
   8. Law Offices of Steven Goldsobel, APC – Corporate Litigation; budget is pending
       renewed action in various litigation matters
   9. Brown & James, PC – Property and Medical Malpractice; $1,500 monthly


Financial Professionals
   1. Crowe Horvath – audit and tax services for Promise and Success, $750,000 annually
   2. TFG – prepares cost reports for all Promise entities - $17,000 monthly
   3. The Talbot Group – prepares cost reports for Success entities – $27,000 monthly
   4. Casualty Actuarial – actuarial report for GL/PL audit - $10,000 annually




1
    All Ordinary Course Professionals will be retained by Promise Healthcare Group, LLC going forward.


EAST\162429560.3
             Case 18-12491-CSS    Doc 114-2    Filed 11/15/18     Page 9 of 13




                                 Exhibit 2 to Exhibit A

                       Form of Declaration of Disinterestedness




EAST\162429560.3
              Case 18-12491-CSS              Doc 114-2         Filed 11/15/18        Page 10 of 13



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

     DECLARATION OF DISINTERESTEDNESS OF [ENTITY] PURSUANT TO THE
    ORDER AUTHORIZING THE RETENTION AND COMPENSATION OF CERTAIN
    PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

I, _________, declare under penalty of perjury:

                  I am a [Position] of [Company], located at [Street, City, State, Zip Code]

(the “             ”).

                  Promise Healthcare Group, LLC and certain of its affiliates, as debtors and

debtors in possession (collectively, the “                   ”), have requested that the Company provide




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.



EAST\162429560.3
            Case 18-12491-CSS         Doc 114-2      Filed 11/15/18    Page 11 of 13



[specific description] services to the Debtors, namely [specific Debtor(s) for which services are

being provided], and the Company has consented to provide such services.

               The Company may have performed services in the past, may currently perform

services and may perform services in the future, in matters unrelated to these Chapter 11 Cases,

for persons that are parties in interest in the Chapter 11 Cases. The Company does not perform

services for any such person in connection with these Chapter 11 Cases, or have any relationship

with any such person, their attorneys, or accountants that would be adverse to the Debtors or

their estates with respect to the matter on which the Company is proposed to be employed.

               As part of its customary practice, the Company is retained in cases, proceedings,

and transactions involving many different parties, some of whom may represent or be employed

by the Debtors, claimants and parties in interest in these Chapter 11 Cases.

               Neither I nor any principal, partner, director, officer, etc., of or professional

employed by, the Company has agreed to share or will share any portion of the compensation to

be received from the Debtors with any other person other than the principal and regular

employees of the Company.

               Neither I nor any principal, partner, director, officer, of or professional employed

by, the Company, insofar as I have been able to ascertain, holds, or represents any interest

adverse to the Debtors or their estates with respect to the matter(s) upon which this Company is

to be employed.

               The Debtors owe the Company $________ for prepetition services, the payment

of which is subject to limitations contained in the United States Bankruptcy Code,

11 U.S.C. §§ 101–1532.




EAST\162429560.3                                 2
             Case 18-12491-CSS         Doc 114-2      Filed 11/15/18     Page 12 of 13



                I understand that the amount owed by any of the Debtors to the Company for

prepetition services will be treated as a general unsecured claim, and as such, the Company may

file a proof of claim.

                I further understand that this Declaration will not suffice as the Company’s proof

of claim.

                As of November 5, 2018, which was the date on which the Debtors commenced

these Chapter 11 Cases, the Company [was/was not] party to an agreement for indemnification

with certain of the Debtors. [A copy of such agreement is attached as Exhibit 1 to this

Declaration.]

                [If there is an indemnification agreement: Such agreement for indemnification

(the “                    ”) is subject to the following modifications, applicable during the

pendency of the Debtors’ Chapter 11 Cases:

                (a)     The Company shall not be entitled to indemnification, contribution, or
         reimbursement for services provided under the OCP Agreement other than those
         described in such OCP Agreement, unless such services and indemnification therefor are
         approved by the Bankruptcy Court.

                 (b)     Notwithstanding anything to the contrary in the OCP Agreement, the
         Debtors shall have no obligation to indemnify the Company, or provide contribution or
         reimbursement to the Company, for any claim or expense related to such OCP Agreement
         that is either: (i) Judicially determined (the determination have become final) to have
         arisen from the Company’s gross negligence or willful misconduct; (ii) for a contractual
         dispute in which the Debtors allege the breach of the Company’s contractual obligations
         under the OCP Agreement; or (iii) settled prior to a judicial determination as to the
         exclusions set forth in clauses (i) and (ii) above, but determined by the Court, after notice
         and a hearing to be a claim or expense for which the Company should not receive
         indemnity, contribution or reimbursement under the terms of the OCP Agreement as
         modified by this Order.

                  (c)     If, before the earlier of (i) the entry of an order confirming a chapter 11
         plan in these cases (that order having become a final order no longer subject to appeal),
         or (ii) the entry of an order closing these Chapter 11 Cases, the Company believes that it
         is entitled to the payment of any amounts by the Debtors on account of the Debtors’
         indemnification, contribution and/or reimbursement obligations under the OCP
         Agreement (as modified by the Court’s Order), including without limitation the


EAST\162429560.3                                  3
            Case 18-12491-CSS        Doc 114-2       Filed 11/15/18   Page 13 of 13



       advancement of defense costs, the Company before the entry of an order by this Court
       approving the payment. This subparagraph (c) is intended only to specify the period of
       time under which the Court shall have jurisdiction over any request for fees and expenses
       by the Company for indemnification, contribution or reimbursement, and not a provision
       limiting the duration of the Debtors’ obligation to indemnify the Company. All parties in
       interest in these Chapter 11 Cases shall retain the right to object to any demand by the
       Company for indemnification, contribution or reimbursement.]

               The Company is conducting further inquiries regarding its retention by any

creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

its employment, if the Company should discover any facts bearing on the matters described

herein, the Company will supplement the information contained in this Declaration.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Date: ________, 201_

                                                    ______________________________________
                                                    [Declarant]




EAST\162429560.3                                4
